Exhibit 10-1

PREPARED BY AND RETURN TO:

MITCHELL S. GOLDMAN

96 WILLARD STREET, SUITE 302

COCOA, FLORIDA 32922

MODIFICATION OF MORTGAGE

THIS MODIFICATION OF MORTGAGE is made and entered into this 30th day of July,
2010, by and between PINEAPPLE HOUSE OF BREVARD, INC., a Florida corporation
(“Mortgagor”) and BRANCH BANKING AND TRUST COMPANY, a North Carolina banking
corporation (“Mortgagee”).

WHEREAS, on or about November 18, 2005, Mortgagor executed that certain
Promissory Note in favor of Mortgagee in the original principal amount of
$14,000,000.00 (“Note”); and,

WHEREAS, the Note was secured by the following instruments, all of the Public
Records of Brevard County, Florida: Mortgage recorded in Official Records Book
5567, Page 2467; Assignment of Rents, Leases and Profits recorded in Official
Records Book 5567, Page 2491; Financing Statement recorded in Official Records
Book 5567, Page 2496, and Modification of Mortgage recorded in Official Records
Book 6171, Page 348 (collectively, “Mortgage”); and,

WHEREAS, Mortgagor and Mortgagee desire to modify the terms of the various
documents as set forth herein; and,

NOW, THEREFORE, in consideration of the foregoing and other premises contained
herein, it is agreed as follows:

1. The foregoing recitals are true and correct and are incorporated herein by
reference.

2. The principal balance of the Note shall hereafter not exceed $499,405.28. The
Note has been modified by that certain Allonge to Promissory Note (“Allonge”),
dated of even date hereof, which instrument is incorporated herein by reference.
The Note and Allonge, together with those certain prior Allonges to Promissory
Note dated September 27, 2007, November 13, 2008, March 6, 2009 and May 18,
2010, shall hereinafter be collectively referred to as the “Note”.

3. The Mortgage, including this instrument, is granted and conveyed to secure:
(i) prompt payment of the Note(s) and all renewals, extensions, modifications
and substitutions thereof, (ii) the performance of all other obligations set
forth therein and in any loan agreement or security instrument in connection
herewith and all advances to pay drafts on any letters of credit issued on the
account of the Mortgagor or other obligor on the Note(s); (iii) all future
advances made to the Mortgagor or other obligor on the Note(s) if not the
Mortgagor, not to exceed the maximum aggregate principal amount up to twice the
amount of the Note(s) described above whether evidenced by the original Note(s)
or any subsequent Note(s) notwithstanding whether any such subsequent Note is a
part of the transaction governing the Note(s) or is of the same kind or class,
provided that each such subsequent Note or other evidence of indebtedness shall
reference that is secured by this Mortgage or under any Application and
Agreement for Irrevocable Letter of Credit executed by the Mortgagor or other
obligor on the Note(s); (iv) all obligations under any Hedge Agreements; (v) all
sums expended by the Mortgagee to protect and preserve the Property, including
without limitation all taxes and insurance premium; and, (vi) all cost of
collection of the Note(s) and enforcement of this Mortgage, including without
limitation all reasonable attorneys; and paralegal fees, court cost, publication
fees and related costs.

 



--------------------------------------------------------------------------------

4. The Maturity Date of the Note and Mortgage shall be July 18, 2011.

5. The parties hereto intend that this Agreement will not disturb the existing
priorities and that this Agreement will retain the same lien priority as the
original Mortgage, which this Agreement serves to further modify as set forth
herein. The parties further acknowledge and agree that this Agreement shall not
constitute a novation and shall in no way adversely affect or impair the lien
priority of the Mortgage as modified. In the event this Agreement, or any
portion thereof, or any of the instruments, executed in connection herewith
shall be construed of shall operate of affect the lien of the priority of the
original Mortgage, then, to the extent other parties acquire an interest in the
Mortgaged Property between the time of recording of the Mortgage and the
Agreement recorded herein, and Mortgagee is prejudiced thereby, Mortgagor shall
immediately take such actions which will place the Mortgagee in the same lien
position as it was prior to the recording of this instrument, or Mortgagor shall
be in default under the Note secured hereby. Notwithstanding the foregoing, the
parties hereto, as between themselves, shall be bound by all terms and
conditions hereto until such indebtedness evidenced by the Note secured by the
Mortgage has been paid.

6. Mortgagor acknowledges that as of the date of this Agreement, and to the best
of its knowledge, Mortgagee is not in default of any Mortgagee’s obligations to
Mortgagor and there exist no claims, causes of actions, rights of setoff of
other defenses, whether known or unknown in favor of Mortgagor against
Mortgagee.

7. All terms, conditions and covenants of the Mortgage and Note described
herein, except as herein expressly modified, are hereby ratified, confirmed and
approved and shall remain unchanged in all other respects.

8. This Agreement shall bind and inure to the benefit of the parties hereto and
each of them and their respective successors and assigns.

9. Mortgagor agrees to indemnify and hold harmless Mortgagee from and against
any loss, cost or expense resulting from any claim by Florida or Federal taxing
authorities, including without limitation the Florida Department of Revenue,
that any transactional tax is to be imposed incident to the transactions
contemplated herein, including, but not limited to, the Florida documentary
stamps and intangible tax, plus any interest and penalties due thereon. This
obligation to indemnify Mortgagee shall survive payment of the Loan, and the
satisfaction of this Mortgage, as modified.

10. Mortgagee previously released from the lien of the Mortgage certain
individual condominium units. All land and condominium parcels not previously
released by Mortgagee shall continue to serve as collateral for the Note.

 

2



--------------------------------------------------------------------------------

Witnesses:   Mortgagor:

/s/ Debra Pavlakos

  Pineapple House of Brevard, Inc.

Print Name: Debra Pavlakos

   

/s/ Trish Kelley

  By:  

/s/ Stephen R. Wherry

Print Name: Trish Kelley

    Stephen R. Wherry, Treasurer   Mortgagee:

/s/ Ruth Suman

  Branch Banking & Trust Company

Print Name: Ruth Suman

   

/s/ Lynn Matsey

  By:  

/s/ Debra Pavlakos

Print Name: Lynn Matsey

    Debra Pavlakos, Senior Vice President

STATE OF FLORIDA

COUNTY OF BREVARD

The foregoing instrument was acknowledged before me this 30th day of July, 2010
by Stephen R. Wherry, Treasurer of Pineapple House of Brevard, Inc., a Florida
corporation.

 

/s/ Debra J. Pavlakos

Notary Public Imprint of Notary Stamp of Debra J. Pavlakos

Personally Known OR Produced Identification

STATE OF FLORIDA

COUNTY OF BREVARD

The foregoing instrument was acknowledged before me this 30th day of July, 2010
by Debra Pavlakos, Senior Vice President of Branch Banking & Trust Company.

 

/s/ Patricia G. Kelley

Notary Public Imprint of Notary Stamp of Patricia G. Kelley

Personally Known OR Produced Identification